Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1, 3, 4, 6-7, 9-12, 14, 17-19, 21, drawn to a web handling apparatus, comprising an entrance to receive a print medium, an exit, a first web guide to engage the print medium, a second web guide to engage the print medium to adjust a contact area between the first web guide and the print medium upon moving between a plurality of points on a guide path, wherein the length of the web path at the second position is equivalent to the length of the web path at the first position;
II. 	Claims 22-27, drawn to a web handling apparatus, comprising a first web guide to engage a print medium, the first web guide having a thermally conductive material to provide a heat transfer with the print medium, and a second web guide to engage the print medium to adjust a contact area between the first web guide and the print medium upon moving between a plurality of points on a guide path, wherein the contact area has a first angle value associated with a first heat transfer value when the second web guide is located at a first position on the guide path, and has a second angle value associated with a second heat transfer value when the second web guide is located at a second position on the guide path.
The inventions are distinct, each from the other because of the following reasons:
Inventions I-II are related as subcombinations disclosed as usable together in a single combination. The subcombinations as identified above are clearly distinct because they do not overlap in scope and are not obvious variants, and each is separately usable.  As discussed above, the scope of Invention I is clearly not overlapped and variant to that of Invention II.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853